JOSEPH D. MARCHAND, ESQUIRE, TRUSTEE
117-119 West Broad Street
P.O. Box 298
Bridgeton, New Jersey 08302
(856) 451-7600
JM:5998
Attorney for Chapter 7 Trustee
______________________________
IN THE MATTER OF:              } UNITED STATES BANKRUPTCY COURT
                               } FOR THE DISTRICT OF NEW JERSEY
Marla Webster,                 } In Bankruptcy Proceeding:
                               } Chapter 13
                               } Case No: 19-22411/JNP
                               }
       Debtor(s)               }
______________________________}

                   CERTIFICATION IN SUPPORT OF APPLICATION FOR
                          ADMINISTRATIVE FEES FOR ATTORNEY
                            FOR FORMER CHAPTER 7 TRUSTEE


       I, JOSEPH D. MARCHAND, ESQUIRE, of full age, hereby certify to the following:

       1. I am an Attorney at Law licensed to practice in the State of New Jersey, and the Former
Chapter 7 Bankruptcy Trustee appointed on June 25, 2019 to administer the Chapter 7 Bankruptcy
Estate of Marla Webster.
       2.     On October 24, 2019, I filed a Petition for Retention of Attorney for Chapter 7
Trustee. An Order was executed by the Court on November 1, 2019.
       3. An Order was entered in this Court on January 8, 2021 converting the Debtor’s
Bankruptcy Petition to a Case under Chapter 13 of the Bankruptcy Code.
       4. The following services were rendered to the Bankruptcy Estate during the administration
of the Debtor’s case under Chapter 7, as well as subsequent to the conversion to Chapter 13:
DATE                  REFERENCE TO SERVICES RENDERED                                      HOURS

October 24, 2019      Prepared and filed Application for Retention of Attorney for
                             Trustee                                                      0.2 hrs

                      Prepared and filed Certification of Joseph D. Marchand, Esquire,
                             and proposed Order                                        0.2 hrs
                    Prepared letter and served filed application on all parties in
                           interest pursuant to Local Rule 2014-1; prepared and
                           filed Certification of Service                             0.1 hrs

October 29, 2019    Prepared certification of professional for retention and
                           forwarded to Realtor for signing                           0.1 hrs

                    Prepared and filed Application for Retention
                           of Realtor for Trustee                                     0.1 hrs

                    Prepared and filed Certification of Realtor, and proposed Order   0.2 hrs

                    Prepared letter and served filed application on all parties       0.2 hrs
                           in interest pursuant to Local Rule 2014-1;
                           prepared and filed certificate of service

November 7, 2019    Review & Execute Listing Agreement                                1.0 hrs

November 8, 2019    Phone call with Debtor’s Attorney regarding documents
                           necessary for Debtor to execute regarding real estate
                           listing agreement                                          0.2 hrs

                    Fax documents to Attorney                                         0.1 hrs

November 12, 2019   Letter with executed Order Appointing Attorney
                            for Trustee sent to necessary parties                     0.2 hrs

                    Letter with executed Order appointing realtor for
                            Trustee sent to necessary parties                         0.2 hrs

December 3, 2019    Motion to Compel Debtor to allow Real Estate Agent access
                          to Real Estate                                              1.0 hrs

December 19, 2019   Re-notice Wells Fargo Services address done                       0.1 hrs

January 9, 2020     Letter with executed Order to Compel Debtor to cooperate
                            with the Trustee                                          0.2 hrs

                    Proof of Service on above                                         0.2 hrs

February 8, 2020    Research & Prep and review Debtor’s Motion to Dismiss             2.0 hrs

February 10, 2020   Brief, Certification & Order in Opposition to Debtor’s Motion
                            to Dismiss filed                                          1.0 hrs
February 11, 2020   Research & Prep                                              1.0 hrs

                    Cross-Motion to Compel Debtor to comply with Order dated
                          January 7, 2020                                        1.0 hrs

February 20, 2020   Review email from Realtor                                    0.1 hrs

                    Forward above to Debtor’s Attorney                           0.1 hrs

February 25, 2020   Travel Time to Motion                                        1.6 hrs
                                                                                 TT

                    Motion Hearing                                               1.5 hrs

March 16, 2020      Review Debtor’s Attorney’s Motion to Withdraw as Counsel     1.0 hrs

July 7, 2020        Prepare document submission for Evidentiary Hearing          0.6 hrs

                    Prepare document with witness list for Evidentiary Hearing   0.2 hrs

July 12, 2020       Prepare for Hearing                                          1.0 hrs

July 13, 2020       Evidentiary Hearing                                          1.5 hrs

August 6, 2020      Phone call with Debtor’s new Attorney                        0.3 hrs

August 17, 2020     Phone conference with Debtor’s Attorney & Court              0.3 hrs

September 15, 2020 Review 9/14/20 submission by Debtor’s Attorney                0.2 hrs

September 16, 2020 Review & prepare response to above                            1.0 hrs

September 23, 2020 Phone call with Debtor’s Attorney                             0.1 hrs

                    Conference call with Court                                   0.5 hrs

September 28, 2020 Review request of Debtor’s Attorney for Mediation             0.1 hrs

                    Filed response to above                                      0.2 hrs

                    Review Court ruling on above                                 0.1 hrs

October 16, 2020    Review Motion to Convert Case to a Chapter 13                0.3 hrs

October 20, 2020    Letter in response to above filed with Court                 0.3 hrs
November 10, 2020     Hearing on Objection to Form Order to Convert to Chapter 13        0.4 hrs

December 15, 2020     Letter to Debtor’s Attorney regarding status of Order to Convert
                              Case to a Chapter 13                                       0.2 hrs

December 16, 2020     Review Debtor’s Attorney’s response                                0.1 hrs

                      Follow up regarding time period to expect submission of Order      0.1 hrs

December 29, 2020     2nd Request for time period to expect submission of Order          0.1 hrs

January 4, 2021       Review Order submitted by Debtor’s Attorney on Conversion          0.1 hrs

January 12, 2020      Preparation and filing of Attorney’s Application for
                             Administrative Fees                                         0.5 hrs

                             TOTAL LEGAL HOURS:                     20.2 hrs
                             TOTAL TRAVEL HOURS:                    1.6 hrs


       3. As an Attorney at Law licensed to practice in the State of New Jersey, I charge a fee
of $380.00 for every hour of Legal Services rendered to the Estate, and $190.00 per hour for every
hour expended in Travel Time.

       4. Therefore, with respect to the services rendered to this Bankruptcy Estate, I am seeking an
allowance in the amount of $7,980.00 for the 20.2 hours expended providing Legal Services together
with the 1.6 hours expended in travel time.

       5. This Attorney also incurred Expenses in the amount of $316.60 as listed below:

              (a) Photocopy Expense (451 copies @ $.20 ea.):                      $ 90.20
              (b) Postage Expense:                                                $ 29.30
              (c) Faxes (11/8/19):                                                $ 1.00
              (d) Mileage (68 miles @ $.575 a mile):                              $ 39.10
              (e) Parking (2/25/20):                                              $ 7.00
              (f) Court Solutions Fees(8/17/20, 9/23/20, 11/10/20
                      @$50.00/appearance):                                        $150.00

                             LEGAL SERVICES:               $7,980.00
                             EXPENSES:                     $ 316.60
                             TOTAL AWARD:                  $ 8,296.60
       6. As Attorney for the acting Chapter 7 Trustee, I respectfully request this Court award the
amount of $7,980.00 representing Compensation, together with an award in the amount of
$316.60 representing Expenses, for a total award of $8,296.60 for the services rendered in
administering this Bankruptcy Estate.


       I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, I am subject to punishment.


Dated: January 12, 2021                      /s/ Joseph D. Marchand
                                             JOSEPH D. MARCHAND, ESQUIRE
                                             Attorney for Former Chapter 7 Trustee
